Citation Nr: 1401743	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral foot disability, including bunions, heel spurs, and plantar fasciitis from September 24, 2005 to August 29, 2006.

2.  Entitlement to a rating higher than 10 percent for this bilateral foot disability, including bunions, heel spurs, and plantar fasciitis, since August 30, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1995 to September 2005.

An August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in relevant part, granted the Veteran's claim for service connection for bunions and heel spurs and assigned an initial 0 percent (i.e., noncompensable) rating for this foot disability retroactively effective from September 24, 2005, the date of receipt of his claim and the day following his discharge from service when he had returned to life as a civilian.  Later that same month, on August 30, 2006, in response, he submitted a statement in support of claim (VA Form 21-4138) requesting the rescheduling of his VA compensation examination, which he had missed, but which he said he had no knowledge of because he had not received any notice of that examination.  He also requested reconsideration of his claim upon completion of the rescheduled examination.  The RO had him examined in October 2006 and, after considering the results, issued another decision in November 2006 that, among other things, confirmed and continued that initial 0 percent rating for his bilateral bunions and heel spurs.  

Following a July 2007 notice of disagreement (NOD) requesting that a Decision Review Officer (DRO) conduct a de novo review of this claim for a higher initial rating for this bilateral foot disability, the RO issued another decision in October 2007 increasing the rating for the bilateral bunions, heel spurs, and now also plantar fasciitis from 0 to 10 percent as of August 30, 2006, the date of receipt of the Veteran's statement in support of this claim (VA Form 21-4138).  He submitted his substantive appeal (VA Form 9) in November 2007 indicating he believed he was entitled to an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  So this claim now concerns whether he was entitled to an initial compensable rating for this bilateral foot disability from September 24, 2005 to August 29, 2006, and whether he has been entitled to a rating higher than 10 percent for this disability since August 30, 2006.

Review of his claims folder reveals that service treatment records (STRs) were found at the VA Records Management Center and associated with the folder on July 3, 2013.  These records consist of the Veteran's DD Form 214, which was already associated with his folder, and a treatment record pertaining to his wife.  Thus, the Board concludes they either are irrelevant to this claim or merely duplicative of evidence that already was in the file, so already of record.  Therefore, a remand of this claim to have the RO initially consider this additional evidence is not required.  See 38 C.F.R. §§ 3.156(c), 20.1304 (2013).  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As support for his claims, the Veteran testified at a hearing at the RO in February 2010 before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing has been associated with the claims file, so is part of the record on appeal.

The Veteran's claims were remanded to the RO, via the Appeals Management Center (AMC), twice previously.  In May 2010 the Board remanded these claims for further development and consideration, including having the Veteran undergo another VA compensation examination to reassess the severity of his bilateral foot disability and to inform him of the information and evidence necessary to substantiate his derivative TDIU claim.  In February 2012, the claims were remanded again, only this time because the Veterans Law Judge that had presided over the Veteran's February 2010 hearing and that had authored the May 2010 remand since had retired, in turn providing the Veteran opportunity to have another hearing before a different Veterans Law Judge of the Board that would ultimately decided this appeal.  When notified of this, and given this opportunity, the Veteran indicated he wanted another Travel Board hearing.  See 38 C.F.R. §§ 20.700(a), 20.704, and 20.707.  This additional hearing was scheduled for July 17, 2012, but he cancelled it in a June 2012 letter, electing instead to have the Board go ahead and adjudicate his claims based on the existing evidence of record.


FINDINGS OF FACT

1.  The Veteran has competently and credibly reported having weakness in his feet from September 24, 2005 to August 29, 2006, on account of his various foot conditions that constitute his service-connected disability.

2.  Since August 30, 2006, however, he has not had, at the very least, "moderately severe" injury of his feet.  Furthermore, while he has been assessed with a cavus foot structure with a rear varus deformity during the appellate period, the condition has not involved marked contraction of the plantar fascia with dropped forefoot, hammer toes, or very painful callosities; nor has it been associated with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankles to right ankle, shortened plantar fascia, or marked tenderness under the metatarsal heads.

3.  The record indicates he has been employed full time and in a substantially gainful capacity since his discharge from the military.



CONCLUSIONS OF LAW

1.  The criteria are met for an initial compensable rating - specifically, an initial 10 percent rating - for the bilateral foot disability from September 24, 2005 to August 29, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5277 (2013).

2.  The criteria are not met, however, for a rating higher than 10 percent for this bilateral foot disability, either prior to or since August 30, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2013).

3.  The criteria also are not met for a TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because this claim concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  In this circumstance, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and other precedent cases, instead of issuing an additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Not only has the RO/AMC provided the Veteran the required SOC, but also since has provided him supplemental SOCs (SSOCs) that together cite the applicable statutes and regulations and contain discussion of the reasons or bases for assigning the ratings he thus far has received for his bilateral foot disability, and no higher ratings.  Regardless, he also received intervening notice in July 2008 describing specifically what the evidence needed to show for a higher rating for a service-connected disability.  Furthermore, pursuant to the directives of the May 2010 remand, he was issued proper notice specifically regarding his added TDIU claim.

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, so once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In this case, the Board concludes that the duty to assist has been met.  The Veteran was provided two VA compensation examinations assessing and reassessing the severity of bilateral foot disability.  Most recently, in July 2010, he underwent a VA examination reassessing the current state of disability by an orthopedic surgeon.  While the claims folder was not available at the time of the examination, it was forwarded to the examiner afterwards and reviewed.  The examiner stated in a November 2010 addendum that the review did not change his conclusions.  Both examinations contain explanatory rationale supporting the findings and conclusions, which is where most of the probative value of the examiners' opinions is derived.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran submitted a statement in July 2010 that his examination that month was inadequate based on his belief that the actual examination lasted only about five minutes and that the examiner did not properly listen to his contentions.  However, review of the examination report reveals that the examiner recorded the Veteran's reported history of his disability, objectively measured the Veteran's range of motion and gait, and reported what was observed via X-ray.  As the purpose of the exam was to assess the current state of the Veteran's disability, the Board concludes that it was wholly adequate in achieving this goal.

The reports of the two VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's bilateral foot disability, dating back to 2005, so for the entire period at issue according to the applicable criteria found in three applicable versions of the regulations.  So additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  And since there is no indication of any relevant evidence still needing to be obtained concerning this claim, which is obtainable, the Board is proceeding with its consideration of this claim.


II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Higher Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disability, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran contends that he is warranted a higher initial rating for his bilateral foot disability.  As it stands, he has a non-compensable rating from September 24, 2005 to August 29, 2006, and a 10 percent rating since August 30, 2006.  The original non-compensable rating was pursuant to 38 C.F.R. § 4.71a, DC 5280, covering hallux valgus, unilateral.  The 10 percent increase granted in the October 2007 rating decision was pursuant to § 4.71a, DC 5277, covering weak foot, bilateral.  


As there have been different diagnoses of the Veteran's foot problems over the years, and the RO itself has used two different DCs to rate the disability, the Board is considering all possible higher ratings in the applicable regulations.  The criteria for evaluating disabilities of the feet are found in 38 C.F.R. § 4.71a, DCs 5276 through 5284.  The Veteran does not have, and has not had during the pendency of this appeal, flatfoot (pes planus), metatarsalgia, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones because of his military service, i.e., on account of service-connected disability; thus DCs 5276, 5279, 5281, and 5283 respectively are inapplicable.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Under DC 5277, a 10 percent rating is warranted for weak foot, bilateral, which is described as a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  

Under 5278, claw foot, or pes cavus, is rated.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity is rated 50 percent bilaterally and 30 percent unilaterally.  Claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads is rated 30 percent bilaterally and 20 percent unilaterally.  Claw foot with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads is rated 10 percent bilaterally and 10 percent unilaterally.  

Under DC 5280, hallux valgus, unilateral, is warranted a 10 percent rating when operated with resection of metatarsal head or when diagnosed as severe, if equivalent to amputation of great toe.  

Under DC 5282, a 10 percent rating for hammer toe is warranted when all toes are affected with no claw foot present.  

Finally, under 5284, "other" foot injuries are rated.  A 10 percent rating is warranted for moderate injuries, a 20 percent for moderately severe, and a 30 percent for severe.  If there is actual loss of the use of a foot, a 40 percent rating is warranted.  

a.  September 24, 2005 to August 29, 2006

The Veteran stated in his July 2007 NOD that he had suffered from foot pain since at least 1997, when he was prescribed orthotics.  He also stated that since that time he had suffered from numbness and burning in both feet that worsened when standing, walking, or running.  During his February 2010 Travel Board hearing, he competently and credibly reported under oath suffering from weakness in his feet, which he described as a feeling like "walking around on straight bones."  

After review of the pertinent evidence relating to this specific period, the Board has concluded that he is warranted a higher 10 percent rating for bilateral weak feet, effective September 24, 2005, the date of his original claim for service connection.

b.  Since August 30, 2006

Since August 2006, the Veteran has undergone two VA compensation and pension examinations assessing and reassessing the severity of his bilateral foot disability.  The first VA examination occurred in October 2006.  There, the examiner, a nurse practitioner, noted the onset of the Veteran's condition in service in 1997 while stationed in Korea.  He reported pain, weakness, and stiffness in both feet.  He also reported fatigability and lack of endurance.  He said the pain was moderate to severe while standing and moderate while walking.  He rated pain flare-ups as a nine out of ten (with ten being the most severe).  He rated his functional loss due to pain as follows:  25 to 50 percent while walking and 50 to 75 percent while running.  He reported improvement of his condition via use of shoe inserts.  


He added that his bilateral foot condition had led to occupational impairment because his job entailed him carrying equipment.  He also stated that he no longer sought to work on location because of the foot pain, instead opting to work at his computer.  He further stated that his condition affected his ability to play soccer with his son.  

Upon inspection of the Veteran's feet, the examiner did not observe any erythema, edema, or deformity.  She marked the Veteran's gait as normal, specifically denying painful gait.  The Veteran's stance was erect and he was stable on his feet.  The examiner denied weakness of the feet.  Motor strength was recorded as five out of five.  The examiner recorded the presence of callus on both of the Veteran's heels as well as his fifth digits.  She recorded that the Veteran complained of pain over the dorsal aspect of the feet and the center of the arch on the plantar surface of the feet.  The examiner denied skin breakdown or ulcerative lesions, hammertoes, pes planus, high arch or claw toe, and onychomycosis or tinea pedis.  The examiner specifically stated that the Veteran's feet did not have any deformities.  Range of motion of the ankles was within normal limits.  

In the diagnostic and clinical testing section of her report, the examiner stated, "[t]here is no significant osseous, articular or soft tissue abnormality" with regards to the Veteran's feet.  Her impression was, "[n]ormal examination except for bilateral hallux valgus deformity and calcaneal spurring."  In the specific diagnoses section, the examiner concluded that the Veteran suffered from bilateral bunions and bilateral heel spurs.  

The Veteran's next VA examination occurred in July 2010 and was performed by a VA orthopedic surgeon.  The Veteran's reported history of his bilateral foot disability was recorded, including being prescribed orthotics in the 1990s that had resulted in some relief of his foot pain.  He described his symptoms as a constant burning and aching pain with flare-ups 12 times a day, each lasting up to 30 minutes.  Walking, climbing stairs, and lifting weights all increased the pain.  He reported working in "audio/visual promotion" since exiting service in 2005.  The examiner remarked that the Veteran did not have problems with activities of daily living (ADLs).  

Objective physical examination revealed that each foot was essentially the same.  The Veteran's range of motion in each foot was as follows:  plantar flexion 40 degrees, dorsiflexion 0 degrees, inversion 30 degrees, and eversion 20 degrees.  The examiner denied that there was any painful motion, edema, weakness, or tenderness present.  There were no plantar callosities present.  He recorded that the Veteran's normal gait tended to wear out the outer surfaces of his shoes.  There were no skin or vascular changes and the dorsalis pedis pulse was well-palpated.  The examiner did not find any high arch, pes planus, clawfoot, or other deformities.  The Achilles tendons were well aligned and there was no forefoot malalignment present.  The examiner remarked that there was no loss of joint function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that X-rays had revealed normal bone and joint architecture.  The examiner denied that there was evidence of any degenerative changes or trauma present.  His final diagnosis for the Veteran was bilateral painful feet, and he surmised that this was a relatively mild disability.

The Veteran submitted private treatment records in support of his claim.  Specifically, he submitted records from June and July 2007 which detail his casting and fitting for new orthotics.  These records do not contain any examination of his feet.  Additionally, he submitted a treatment record from January 2010 for bilateral foot pain.  There, he detailed his history of foot problems dating back to the military.  He reported a recent increase in his arch pain and believed this may require replacement orthotics.  He reported his occupation as a videographer and video producer, which required extensive standing and walking.  He also reported exercising two to three times a week.  

Upon examination, the evaluating physician stated that the Veteran did not show evidence of arterial vascular concerns.  His epicritic sensations were intact.  The examiner noted a fairly anterior cavus foot structure with a rear foot varus deformity.  A gait analysis showed that the Veteran was functioning maximally pronated.  X-rays showed "supinated subtalar joint and a rear foot varus," with no other significant bony pathology.  The physician's final impression was hyperpronation consistent with rear foot varus and cavus foot structure.  He proscribed a new pair of orthotics.  

The Veteran detailed his bilateral foot pain during his February 2010 Travel Board hearing.  He described it as a "stabbing sensation" in the center of his foot.  He also reported pain in his heels and the balls of his feet.  He stated he had a bunion on his right foot.  He stated that the pain made it hard to get up in the morning.  He also reported wearing out the outside of his shoe soles frequently, and that he noticed swelling on the tops of his feet when he removed his shoes.  He further reported that working in the television department at Fort Benning required him to carry heavy equipment, which was becoming increasingly difficult for him with his foot pain.  He questioned whether this would require him to "ride the desk" five years in the future.  

In an August 2011 statement, the Veteran again detailed his history of orthotic use following his initial 1997 diagnosis of a bilateral foot disability.  He stated that without the use of these orthotics, the pain in his everyday life would be unbearable.  He also speculated that the pain he experienced was not in fact related to bunions and heel spurs and that osteoarthritis, peripheral neuropathy, metatarsalgia, or an inflamed flexor digitorum brevis muscle had not been "eliminated as a root of the problem."  He stated that his excessive running in the military may have resulted in "multiple small repetitive traumas," including stress fractures, tendonitis, plantar fasciitis, and acute and chronic osteoarthritis.  

After review of all the relevant evidence since the Veteran first submitted his claim, the Board has concluded that his bilateral foot problem is not warranted any higher rating than 10 percent for weak feet under DC 5277.  He was diagnosed with a cavus foot structure with a rear foot varus deformity in January 2010, potentially availing himself to a higher rating under DC 5278.  However, the physician specifically ruled out any other deformities.  He did not diagnose the Veteran with any hammer toes, dropped forefoot, or painful callosities.  Further, the physician did not record that all of the Veteran's toes tended to dorsiflexion; nor did he note any limitation of motion, shortened plantar fascia, or marked tenderness under the metatarsal heads.  

Additionally, the Veteran is not warranted a higher rating under the general DC 5284, covering "other" foot injuries.  A higher 20 percent rating is warranted for foot injuries deemed "moderately severe," while an even higher 30 percent rating is warranted for those deemed "severe."  The record since initiation of this claim is devoid of any diagnosis of, at the very least, a "moderately severe" foot injury.  His first VA examination in October 2006 was competently and credibly described as a "normal examination" outside of his hallux valgus and bone spurs.  The second and more recent July 2010 examination failed to diagnose him with a bilateral foot condition outside of pain, and labeled this condition as "mild."  His feet were largely unremarkable on X-ray at that time.  The January 2010 private examination performed by his podiatrist did diagnose a cavus structure and rear foot deformity, but did not find any other "moderately severe" injuries.  

The Board also notes that the record contains only the two private treatment records relating to the Veteran's foot pain since discharge, a period now approaching nine years.  One of these records dealt strictly with casting new orthotics.  There are no VA treatment records for foot problems outside of his two VA examinations.  This represents a comparatively small amount of treatment for a condition that has never been labeled anything greater than "mild," by an orthopedic surgeon no less. 

The Board is sympathetic to the Veteran's complaints of pain and he is invited to apply for an increase if his condition worsens; however, pain itself does not avail itself a higher rating under the applicable DCs.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Therefore, the Board is denying the Veteran's claim for a rating higher than 10 percent, either prior to or since August 30, 2006.

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected disability is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His bilateral foot condition is fully contemplated by the rating criteria found in the applicable DC.  The DC makes provisions for his chronic pain and discomfort, also for his consequent functional impairment (e.g., limitation of motion, weakness, etc.), so fully contemplates all manifestations of his service-connected disability.  Step 1 of the Thun analysis therefore is not met.  Furthermore, even if it was, there is no objective evidence of record suggesting his service-connected disability markedly interferes with his employment, that is, above and beyond what is contemplated by the schedular rating assigned for this disability, or as an additional example requires frequent hospitalization.  38 C.F.R. §§ 4.1, 4.15.  To the contrary, most, if indeed not all, of the evaluation and treatment he has received for this disability has been on an outpatient basis rather than as an inpatient, certainly not a frequent or what could be considered recurrent inpatient.  Thus, step 2 of the Thun analysis is not met, either.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).

IV.  TDIU

At his February 2010 Travel Board hearing, the Veteran described the affect his bilateral foot disability had on his employment.  In its May 2010 remand, the Board construed this as a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the Court held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record).  Pursuant to remand directives, the Board issued the Veteran proper VCAA notice for a TDIU claim later that month.  The RO denied him entitlement to a TDIU in a July 2011 SSOC.

He alleged during his February 2010 hearing that his bilateral foot pain made it difficult for him to carry around necessary photography equipment while on the job.  There is further indication that this, in turn, caused him to stay in the office more often.  But, as already alluded to, 38 C.F.R. §§ 4.1 and 4.15 accept there will be this type of on-the-job impairment, and the rating assigned for the disability is meant to compensate the Veteran for this difficulty in his occupational responsibilities.  This is not, however, tantamount to concluding he is actually unemployable because of his service-connected disability, meaning incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper or lower extremities.  38 C.F.R. § 4.16(a).


The Veteran does not meet the scheduler criteria for a TDIU under § 4.16(a).  The record indicates he has a 30 percent rating for anxiety disorder, a 10 percent rating for carpal tunnel syndrome of the left wrist, a 10 percent rating for carpal tunnel syndrome of the right wrist, a 10 percent rating for his bilateral foot disability, and a 0 percent (noncompensable) rating for hypertension.  He has a combined rating of 50 percent.  38 C.F.R. § 4.25.

A TDIU is still grantable in this circumstance, however, albeit on an alternative extra-schedular basis under the special provisions of § 4.16(b), if it is shown he is indeed unemployable because of his service-connected disabilities.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, the record does not indicate the Veteran is currently unemployed.  He did not state that he was unemployed in his most recent August 2011 statement.  He was still employed full time in his position in television production/promotion at the time of his July 2010 VA examination.  While he competently and credibly reported that he is limited in lifting heavy objects while working, there is no evidence that his disability renders him actually unemployable, or that he does not earn a sufficient wage or that there has to be special accommodation at his job because of his disabilities to the point his employment is just considered marginal.  Therefore, the Board has determined that referral for an extraschedular TDIU under § 4.16(b) is unwarranted, as there is no indication his service connected disabilities have rendered him unemployable. 



ORDER

A higher 10 percent rating is granted for the bilateral foot disability for the initial period at issue, that is, from September 24, 2005 to August 29, 2006, subject to the statutes and regulations governing the payment of VA compensation.

However, the claim for a rating higher than 10 percent for this bilateral foot disability, both prior to and since August 30, 2006, is denied.

Also denied is the derivative claim of entitlement to a TDIU.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


